Citation Nr: 0910951	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to establish entitlement to service connection for a 
spinal disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

This matter was previously before the Board in September 
2005, when it was remanded to the RO for the purpose of 
affording the Veteran an opportunity for a hearing before a 
Veterans Law Judge.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in July 2006. A transcript is of record.

This matter was most recently before the Board in November 
2006 for further procedural and evidentiary development.

The issue of entitlement to service connection for a spinal 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disability was incurred in service. 

2.  An April 1990 RO rating decision denying entitlement to 
service connection for a back disability is final.

3.  The Veteran filed an application to reopen a claim to 
establish entitlement to service connection for a spinal 
disability in January 2001.

4.  The evidence associated with the claims file subsequent 
to the April 1990 rating decision bears directly and 
substantially upon the specific matter under consideration. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a right knee disability is warranted. 38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2008).

2.  Evidence received since the final April 1990 RO decision 
denying the Veteran's claim of entitlement to service 
connection for a back injury is new and material, and the 
Veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.
The Merits of the Claims

Service Connection; In General

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Right Knee Disability

Background

In a November 2006 Board decision, the Board reopened the 
Veteran's claim of entitlement to service connection for a 
right knee disability based on the submission of new and 
material evidence.

March 1987 service treatment records indicated the Veteran 
complained of right knee pain due to hitting a rack when 
getting dressed. The examiner noted the right knee appeared 
normal with no effusion or creptus; and the patella, 
collateral ligament and meniscus were intact. No edema, 
[illegible] noted. Sensory motor function was +2. The 
examiner diagnosed a soft tissue injury. 

In the Veteran's August 1987 separation examination, there 
was no indication of any complaints, treatment or diagnosis 
of a right knee disorder.

Post service, the Veteran underwent a VA examination in 
October 1989 and complained of right knee pain due to a fall 
aboard ship on a wet floor. The examiner diagnosed the 
Veteran with arthralgia of the right knee.

In a February 1990 VA examination, the Veteran complained of 
knee pain. X-rays of the knees showed no abnormality. The 
examiner diagnosed arthralgia of the right knee. 

In July 1996, Texas Imaging Services performed a magnetic 
resonance imaging (MRI) examination, which revealed a right 
knee small joint effusion with no acute traumatic osseous, 
ligamentous or meniscal alteration defined and infrapatellar 
bursitis.

In a February 1997 VA examination, the Veteran was diagnosed 
with infrapatellar bursitis with a small joint effusion. The 
examiner stated that it was certainly probable that the in-
service injury had progressed to the point that the Veteran 
now had infrapatellar bursitis with a small joint effusion as 
noted by the MRI. The examiner noted the hyperostosis of the 
right knee had nothing to do with the soft tissue injury 
sustained in the military.

The Veteran appeared before the undersigned in July 2006 
regarding his right knee disability. The Veteran testified he 
injured his knee in service and it had gotten progressively 
worse since that time.

In October 2002, the Veteran underwent a VA examination. The 
Veteran stated that he began having problems with right knee 
when he was in basic training. He stated two soldiers fell on 
him causing him to injure his right knee. X-ray studies 
indicated very minimal degenerative changes involving the 
knee and an MRI revealed a small amount of prepatellar 
bursitis. The examiner diagnosed right knee symptomatic with 
mild osteoarthritis and patella tendonitis. The examiner 
opined that the Veteran's right knee condition was not 
secondary to his military service because he did not start 
having pain in his knee until approximately eight years after 
he left the military.

In September 2007, the Veteran had a VA examination and 
complained of back and knee problems. He stated that he fell 
multiple times on an icy floor while in the Navy. The 
examiner diagnosed mild degenerative joint disease and 
prepatellar bursitis of the right knee. 

The examiner stated that the Veteran's right knee condition 
was very likely related to the etiology of his complaint of 
his right knee during service. The examiner opined that upon 
review of the service treatment records, the Veteran's 
complaints were mostly related to the right rather than the 
left knee, and the complaints were persistent with a right 
knee problem. 

Analysis

The Veteran claims entitlement to service connection for a 
right knee disability due to an injury experienced in 
service. Based on a review of the evidence, and resolving the 
benefit of the doubt in favor of the Veteran, the Board 
grants the Veteran's appeal and awards service connection for 
a right knee disability.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the Veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and the testimony of the Veteran, the Board 
concludes that service connection for a right knee disability 
is warranted.  As noted above, the evidence includes the 
service treatment records which show a right knee injury in 
service and a VA medical opinion dated in February 1997 which 
stated it was "probable" that the in-service injury had 
progressed to the point the Veteran now had infrapatellar 
bursitis with a small joint effusion. A subsequent September 
2007 VA medical opinion indicated it was as least as likely 
as not that a right knee disability began in service. 
Although an October 2002 VA examiner opined that the 
Veteran's right knee disorder was not related to service, the 
evidence of record is at least in relative equipoise.

With the resolution of reasonable doubt in the Veteran's 
favor, service connection for a right knee disability is 
warranted.


New and Material Evidence for a Spinal Disability

In an April 1990 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a spinal 
disability. The Veteran filed a Notice of Disagreement in 
April 1990, however, a timely substantive appeal was not 
taken and therefore the April 1990 rating decision is final. 
The Veteran filed an application to reopen the claim of 
entitlement to service connection for a spinal injury in 
January 2001, with the requirement of the submission of new 
and material evidence. 

In a January 2002 rating decision, the RO denied the 
Veteran's claim stating new and material evidence had not 
been submitted. Subsequently, the RO reopened the Veteran' 
claim of entitlement to service connection for a low back 
disability in a January 2003 supplemental statement of the 
case.

In March 2004, the RO denied entitlement to service 
connection for disabilities of the cervical and thoracic 
spine.

Since the RO reopened the Veteran's claim, this matter has 
been before the Board on two occasions. In September 2005, 
the Board clarified the Veteran's issue as entitlement to 
service connection for a spinal disability. In November 2006, 
the Board remanded the issue of entitlement to service 
connection for a spinal disability in order secure additional 
medical records and schedule the Veteran for a VA 
examination.

Notwithstanding the actions of the RO, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board. 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Board will now therefore address of the issue of new and 
material evidence in order to establish service connection 
for a spinal disability. Having carefully considered the 
Veteran's claim in light of the evidence obtained and the 
applicable law, the Board will reopen the Veteran's claim 
finding the Veteran has submitted new and material evidence. 

The Veteran did not receive notice of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006). However, in light of the Board's reopening of 
the Veteran's service connection claim based on a finding 
that new and material evidence was submitted, further notice 
is not required because the full benefit sought by the 
Veteran as to this issue of having his claim reopened is 
granted in the instant decision.

The law provides that unappealed rating actions of the RO are 
final. 38 U.S.C.A. § 7105. In order to reopen a claim there 
must be added to the record "new and material evidence." 38 
U.S.C.A. § 5108.

Evidence associated with the claims file prior to the April 
1990 rating decision consisted of service treatment records, 
VA medical records, and  statements from the Veteran. 

Evidence associated with the claims file subsequent to the 
April 1990 rating decision includes VA medical records, VA 
compensation and pension examinations, private medical 
records, and hearing testimony.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). The provisions of 38 C.F.R. § 
3.156(a), defining new and material evidence was amended and 
applies to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).

That amendment does not apply in this case as the Veteran 
filed his application to reopen his claim in January 2001. 
Thus, by "new and material evidence" is meant "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001). In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), it was noted that such evidence could be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim. The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The newly submitted and material evidence includes VA 
examinations addressing the etiology of the Veteran's back 
disability and additionally, the Veteran submitted testimony 
during a Board hearing in July 2006. 

As this evidence specifically addresses the issue under 
appeal, it is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (2000).  

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a spinal 
disability is reopened. 


ORDER

Service connection for a right knee disability is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

New and material evidence having been submitted, the appeal 
of the reopening of a claim of entitlement to service 
connection for a spinal injury is granted to that extent 
only. 





REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain a VA medical opinion and/or 
examination to determine the nature and etiology of the 
Veteran's spinal disabilities.. 

A September 2005 Board decision clarified the status of the 
Veteran's claim of entitlement to service connection for a 
spinal disability. As noted in the decision, the Veteran's 
claim was originally addressed as a low back disability. The 
Veteran subsequently withdrew this claim in November 2003. 
The Veteran indicated that his spinal disability was actually 
an injury to the cervical and thoracic spine and that he 
wished to pursue a claim of entitlement to service connection 
for cervical and thoracic spinal disabilities. The Board 
decision noted the RO denied the claim in a March 2004 rating 
decision and while the Veteran filed a timely notice of 
disagreement with the decision, a timely appeal was not 
perfected to the Board following the issuance of an April 
2005 statement of the case (the VA Form 9 received in July 
2005 having been received too late to be considered a timely 
substantive appeal).

The Board decision determined, however, that given the fact a 
timely appeal with respect to a claim for service connection 
for a low back disability was perfected to the Board, and 
given the prior confusion as to the Veteran's contentions as 
to the area of the spine claimed to have been injured during 
service, the Board addressed the issue as entitlement to 
service connection for a spinal disability in order preserve 
the Veteran's appellate rights.
 
February 1987 service treatment records indicated the Veteran 
complained of low back pain after a fall. The Veteran was 
diagnosed with a paraspinal muscle strain. In his August 1987 
separation examination, the Veteran self-reported that he 
experienced recurrent back pain. The examiner noted in his 
summary that veteran had chronic back pain. 

Post service, the Veteran underwent a VA examination in 
October 1989 and complained of back pain. The examiner 
diagnosed the Veteran with lumbago of the lumbosacral spine.

In February 1990, the Veteran underwent a VA examination and 
complained of back pain. The examiner diagnosed the Veteran 
with partial lumbarization of the first sacral vertebra with 
early degenerative change.

Medical records dated January 1995 from Dr. TEA indicated 
that the Veteran was injured at work and was diagnosed with 
lumbar discogenic syndrome, lumbar disc herniation, and a 
lumbosacral paraspinal muscular strain. The injury was 
documented as injury sustained during employment with a water 
utility while changing a water meter. The examiner stated as 
a result of the repetitive bending, stooping and digging 
activities, the Veteran developed pain toward the end of work 
shift. An MRI revealed a disc herniation at L4-5. Dr. TEA 
noted the Veteran's prior medical history indicated the 
Veteran sustained a low back injury from a fall while in the 
Navy, was treated on the ship, and the symptoms resolved.  

In an October 2002 VA examination, the Veteran complained of 
pain in the low back. The examiner diagnosed the Veteran with 
chronic back pain secondary to a previously diagnosed 
herniated nucleus pulposus, obesity, congenital sacralization 
of L5 and L6, and diffuse osteoarthritis of the lumbar spine. 
The examiner stated the Veteran's condition was not secondary 
to his military service. He based his decision on the fact 
that the Veteran started having problems after he injured his 
back while at work.

In a November 2004 VA examination, the Veteran complained 
that during service he slipped on an icy floor causing injury 
to his neck and entire spine. The examiner stated the 
Veteran's neck condition was not related to the cervical pain 
while he was in the service. 

In a July 2005 VA treatment record, the Veteran complained of 
continuing back pain. The examiner diagnosed the Veteran with 
known degenerative joint disease of the spine with congenital 
lumbarization of the first lumbar segment.

In September 2007, the Veteran underwent a VA examination and 
complained of back problems. In the military he was diagnosed 
with a paraspinal muscle strain of the low back. He stated he 
had intermittent pain in the mid upper back, radiating to the 
thoracic spine.  He had a job-related injury during which he 
was diagnosed with herniated nucleus pulposus of the lumbar 
spine. X-ray studies of the thoracic spine indicated moderate 
mid and lower thoracic disk disease. The examiner diagnosed 
degenerative disc disease of the thoracolumbar spine without 
radiculopathy. The examiner stated the Veteran's current 
thoracic spine condition was less likely than not related to 
his service. It seemed to be that the complaint was most 
related to his thoracic spine during his military service. He 
had lower back problems while in service on his service 
treatment records. During the examination he did not relate a 
lower back problem and concentrated more on his thoracic 
rather than the lumbar spine.

In a September 2007 VA addendum, the examiner stated the 
Veteran's present low back condition of degenerative disc 
disease of the lumbo-sacral spine was at least as likely as 
not related to his injury in 1987 with a history of a fall 
while in the Navy.

Based on the above, the Board finds a clarifying VA opinion 
and/or examination is warranted in order to clarify the 
Veteran's spinal disabilities and a relationship to service. 
The Veteran withdrew a claim for his lower back in November 
2003 and has instead appeared to focus on his cervical and 
thoracic spine. A November 2004 VA examination addressed the 
Veteran's cervical spine disability but offered no rational 
or basis for the opinion. A September 2007 VA examiner 
addressed the Veteran's low back pain, which the examiner 
related to service. However, the examiner did not comment on 
the serious workers compensation injury the Veteran 
experienced and it is unclear from the opinion if these 
records were reviewed. The examiner did not address a 
cervical disability, if any, however, the examiner did state 
the thoracic spine disability was less likely than not 
related to service, but offered no rationale for this 
opinion.

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for a spinal disability. These considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Veteran 
and invite him to submit any additional 
evidence from medical  care providers 
who have treated him for his back 
disorder(s). The RO/AMC should then 
obtain and associate with the claims 
file any records identified by the 
Veteran that are not already in the 
claims file. The RO/AMC should ensure 
that all VA medical treatment records 
are associated with the file.

2.	When the actions requested have been 
completed, the complete claims folder 
should be reviewed by a orthopedist. If 
the orthopedist recommends an 
examination, one should be scheduled. 
The purpose of an opinion and/or 
examination is to ascertain the nature 
and etiology of the Veteran's spinal 
disability. Each specific area of the 
Veteran's spine is to be addressed: 
cervical, thoracic, and lumbar.  

The following considerations will 
govern the examination:

a. The claims folders, including all 
medical records, and the Veteran's 
workers compensation records, and a copy 
of this remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims folders, 
the medical records obtained, and a copy 
of this remand.

b. If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record. The examiner is to 
specifically address in his conclusion 
the issue contained in the purpose of the 
examination, as noted above. Further, the 
examiner must acknowledge, review, and 
address the workers compensation records. 
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she should so state. 

3.	The Veteran is hereby notified that it 
is his responsibility to report for an 
examination if one is so scheduled and 
to cooperate in the development of the 
claim. The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address. It should also 
be indicated whether any notice that 
was sent was returned as undeliverable. 

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


